DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Oct. 4, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The status of claims is as follows: 
Claims 1, 2, 5–9, 12–16, and 18–20 remain pending and have been examined with Claims 1, 8, and 15 in independent form.
Claims 1, 8, and 15 are amended.
Claims 3, 4, 10, 11, and 17 were previously cancelled.
No Claims are added.
Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 4, 2019, [“Applicant’s Specification” or “Spec.”] and accepted for examination.
 
Response to Arguments

35 USC § 101 Argument
	Applicant argues the amended claims do not recite an abstract idea but rather to an improvement in technology (i.e., “reinforcement learning running parallel data processing experiments at once”), citing Spec., ¶ [0023] (“Reinforcement learning differs from humans in its ability to run parallel experiments at once and/or allows actions to be input into a “black box” environment to receive a maximized rewards output, where the environment is extracted at least from prior bid responses and prior project repositories without requiring human input or knowledge.”). Applicant’s Reply at *14. Alternatively, if the amended claims do recite an abstract idea, the amended claims recite significantly more than the identified judicial exception. Id. Applicant’s argument is not persuasive for the reasons here and in the § 101 rejection below. 
First, Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
On the merits, in Enfish, the Court held the claims patent eligible under § 101. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1330 (Fed. Cir. 2016). In that case, the court explained, “the first step in the Alice inquiry … asks whether the focus of the claims Id. at 1335–36. In an answering “first step,” the Court looked to whether the specification disparaged the prior art and concluded it did. Id. The specification in Enfish taught that the self-referential table functioned differently than conventional database structures by disparaging traditional databases such as “those that follow the relational model and those that follow the object oriented model.” Id. Enfish also explained that current databases required a programmer to predefine a structure and subsequent data entry must conform to that structure. Id. However, the database of Enfish did not require a programmer to reconfirm a structure to which a user must adapt data entry. Further, the court’s conclusion that the claims were directed to an improvement of an existing technology was bolstered (not solely determined) by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id. The Federal Circuit reasoned “[t]he specification's disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman's art.” Id. at 1339.
Here, Applicant’s Specification does not disparage the prior art but rather explains how reinforcement learning is different from humans. Spec., ¶ [0023]. The Specification does not disclose that Applicant invented reinforcement learning or describe any improvement to a computer or computer component. Rather, reinforcement learning (math) is applied to solving a business problem and the claimed computer/computer components are described by the Specification using exemplary and generic language. E.g., Spec. ¶¶ [0037], [0032], [0033]. This is not enough under the Court’s holding in Enfish to qualify as an improvement in technology. MPEP § 2106.05(a). Therefore, the pending claims recite the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). The computer is used as a tool. MPEP § 2106.05(f).

Claim Objections
Claims 8, 9, 12, 14, and 14 are objected to because of the following informalities. Appropriate correction is required.

Claims 8, 9, 12, 13, and 14: It is believed that “a computer-implemented comprising” in Claim 8 is “a computer-implemented method comprising” as recited in corresponding dependent claims. Dependent Claims 9, 12, 13, and 14 are objected to based on their dependent to the Independent Claim 8.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6, 13, and 19: Claim 6 recites the limitation "the reinforcement learning algorithm" for the first time. There is insufficient antecedent basis for this limitation in the claim. Claims 13 and 19 are rejected similarly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5–9, 12–16, and 18–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1, 2, 5–9, 12–16, and 18–20 are directed to a statutory category. Claims 1, 2, 5–7 recite “[a] system” and are therefore directed to the statutory category of “a machine”. Claims 8, 9, 12–14 recite “[a] computer-implemented method” and are therefore directed to the statutory category of “a process.” Claims 15, 16, 18–20 recite “[a] computer program product” and are therefore, directed to the statutory category of “an article of manufacture.”


Representative Claim
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations in bold that are generic computer components and letters for clarity in describing the limitations:
1. A system comprising: 
[A] at least one processor; and 

[B] a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to: 

[C] receive a set of current bid requirements, and calculate a match strength for the set of current bid requirements; 

[D] retrieve one or more prior bids having a match strength at least equal to the calculated match strength and at least equal to a similarity threshold; 

[E] retrieve prior bid response documents corresponding to the one or more retrieved prior bids, wherein the one or more prior bids has a prior bid response status of win; 

[F] retrieve prior projects corresponding to the prior bid responses; Page 2 of 16Application No.: 16/430,429Docket No.: P201807909AUS01 Reply to Office Action dated May 25, 2021 

[G] receive, by an optimized bid response and project execution plan generation system, the prior bid requirements, the prior bid responses corresponding to the prior bids, and the prior projects corresponding to the prior bid responses; 
 
[H] determine a set of candidate project plan parameters with highest probability of project success, based on the current bid response, the prior bid responses, and the prior projects; and

[I] Page 3 of 16Application No.: 16/430,429Docket No.: P201807909AUS01 Reply to Office Action dated May 25, 2021generate a current project corresponding to the current bid response to comprise the candidate project plan parameters as current project plan parameters of the current project.

Claims are directed to an abstract idea exception.

Rep. Claim 1 recites “generate a current project corresponding to the current bid response,” (Limitation I) which recites the abstract idea exception of sales activities or behaviors, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). A “bid response” is how a contractor will meet the needs of the project and is made in response to a sales solicitation (or bid) by business needing project services. Spec., ¶ [0001]. Thus, “generate a current project corresponding to the current bid response” are sales activities with the goal of “winning” bids. Id.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: at least one processor; a computer readable storage medium, and program instructions.
Regarding the “at least one processor,” “computer storage medium,” and  “program instructions,” Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor,” “computer storage medium,” or “program instructions.” E.g., Spec. ¶¶ [0037], [0032], [0033]. The claims describe the processor executing program instructions stored in the computer storage medium to perform the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). 
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 8 and 15 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 8 and 15 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B: Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0039] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 9, and 16 describes the additional limitations of “select[ing] the prior bids comprising the prior bid requirements matching the current bid requirements” and “retriev[ing] prior bid responses” and “prior projects.” The “selecting” limitation may be performed by an expert user and the “retrieving” limitation is mere instructions to apply the abstract idea, which is not a practical application. MPEP § 2106.05(f)(2), or may be performed manually. Spec. ¶ [0022] (performed by expert user).
Dependent Claims 5, 12, and 18 describes the additional limitations of “receive a current bid response,” “generate sets of candidate project plan parameters,” “determine  the probability of project success,” and “select the set of candidiate project plan parameters with the highest probability of success,” which qualify as mental processes performed with the aid of pen and paper, or using the general purpose computer being used as a tool to automate what was once done by head and hand. MPEP 2106.05(f)(2). Spec., ¶ [0022] (performed by expert user). The “receiving” limitation is also mere instructions to apply the abstract idea, which is not a practical application. MPEP 2106.05(f)(2).
Dependent Claims 6, 13, and 19 are similar to those described in Claims 5, 12, and 18, and are not significantly more for the same reasons. 
Dependent Claims 7, 14, and 20 are similar to those described in Claims 6, 13, and 19, and are not significantly more for the same reasons.
Conclusion

Claims 1, 2, 5–9, 12–16, and 18–20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694